Citation Nr: 0415972	
Decision Date: 06/21/04    Archive Date: 06/30/04	

DOCKET NO.  02-12 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever.

2.  Entitlement to service connection for a body rash.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the benefits sought on 
appeal.  The veteran, who had active service from July 1970 
to January 1972, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development prior to appellate review.  
In this regard, the veteran's service medical records reflect 
that the veteran reported that he had rheumatic fever prior 
to service.  The Report of Medical History portion of a 
quadrennial Army Reserve examination performed in July 1972, 
reflects that the veteran reported that he was hospitalized 
for approximately four weeks for rheumatic fever in 1966 or 
1967 at the Spartanburg General Hospital in Spartanburg, 
South Carolina, under the care of David K. Stokes, M.D.  
However, it does not appear that the RO attempted to obtain 
those medical records.  The Board believes that the 
symptomatology associated with the rheumatic fever treated at 
that time, and the residual disability following the 
treatment are matters that have bearing on the veteran's 
claim for service connection for rheumatic fever based on 
aggravation.  As such, the Board is of the opinion that an 
attempt should be made to obtain these preservice private 
medical records.  

The veteran has also testified that he receives treatment for 
his disabilities from the VA on an outpatient basis and 
privately from the regional family medicine facility.  With 
respect to the VA records, it does not appear that the RO 
requested those records.  The VA is deemed to have 
constructive knowledge of those records, and in this case, 
has actual knowledge of the existence of those records.  They 
are considered to be evidence that is of record at the time 
any decision is made and thus should be associated with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  See 
also VAOPGCPREC 12-95 60 Fed. Reg. 43,186 (1995) (". . . [an] 
agency of original jurisdiction's failure to consider records 
which were in VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error. . . .")  Therefore, 
the Board is of the opinion that these records should be 
obtained and associated with the claims file prior to any 
further appellate review.

With respect to the private medical records, it appears that 
the RO did obtain and associate with the claims file records 
of such post-service treatment.  However, the most recently 
dated private medical records appear to be a record dated in 
May 2001 and a December 2001 statement from a private 
physician, Catherine D. Garner, M.D. from the Center for 
Family Medicine at the Spartanburg Regional Health Care 
System.  Since the case is being returned to the RO for other 
evidentiary development, the RO will have an opportunity to 
obtain more recently dated private medical records.  

In addition, at two hearings, before the RO and the BVA, the 
veteran testified that he desired to submit additional 
medical evidence.  While the veteran was afforded a period of 
time following each hearing to submit additional evidence, no 
further evidence was submitted after the Board hearing.  
Again, since the case is being returned to the RO for other 
evidentiary development, the Board is of the opinion that the 
RO should contact the veteran to ascertain whether he has any 
additional evidence to submit in support of his claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the Appeals Management Center in 
Washington, D.C., and the VA will notify the veteran when 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be contacted to 
determine what VA medical facility he has 
received treatment from for his 
disabilities.  The veteran should also be 
requested to furnish authorizations for 
release of medical records to permit the 
RO to obtain records of treatment the 
veteran received in 1966 or 1967 for 
rheumatic fever at the Spartanburg 
General Hospital, E. Wood Street, 
Spartanburg, South Carolina, 29301, as 
well as records from David K. Stokes, 
M.D.  The veteran should also specify 
where he has received treatment for his 
claimed service-connected disabilities 
since May 2001 and provide an 
authorization for release of those 
medical records.  Lastly, the veteran and 
his representative should be notified 
that if there is any other evidence or 
information that they think will support 
the veteran's claim, to inform the RO and 
that if they have any evidence in their 
possession that pertains to the claims to 
send it to the RO.  

2.  The RO should obtain and associate 
with the claims file VA and private 
medical records identified by the veteran 
pursuant to the development referred to 
in the first paragraph.  

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO should review the 
evidence of record and determine whether 
the medical evidence is sufficient to 
make a decision on the veteran's claims.  
If not, the veteran should be afforded 
appropriate VA examinations.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




